Citation Nr: 0420393	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability.  The service medical records 
disclose that the veteran was referred to a treatment program 
in December 1987 following his arrest for driving while 
intoxicated.  It was reported in April 1988 that he had 
frequent dreams and intrusive thoughts of childhood events.  
On mental status evaluation, he was noted to be anxious with 
mild depression.  The impression was unresolved childhood 
events.  In December 1988, the veteran was referred to the 
psychiatric service for renewal of consultation.  

Private medical records reflect that the veteran was seen in 
July 2000 and reported that he had been referred to a 
psychiatrist at "Charter" two years earlier for obsessive 
sexual thoughts about a co-worker.  During a hearing before 
the undersigned, the veteran related that he was being 
treated at the VA Medical Center in Wichita, Kansas.  The 
Board notes that neither the VA treatment records, nor the 
treatment records from "Charter," have been associated with 
the claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record, 
including treatment records from 
"Charter" and the VA Medical Center in 
Wichita, Kansas.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
psychiatry to determine the nature and 
etiology of his current psychiatric 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran's current psychiatric disability 
is related to the anxiety that was noted 
in service.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




